Case 1:16-cv-07175-AJN Document 36 Filed 10/14/20 Page1of3

S$ Z
SCAROLA ZUBATOV SCHAFFZIN PLLC

Richard J.J. Scarola amps aon
rjis@szslaw.com POCUENT
(212) 757-0007 ext. 3201 ELECTRONICALLY CRED

  

DOC #:
DATE FILED:_ 10/15/2020

October 14, 2020

Hon. Alison J. Nathan
United States District Judge

 

United States District Court The Petitioner may effect service in the

— Southern District of New York manner specified in the final paragraph
United States Courthouse of the proposed Order to Show Cause
40 Foley Square (Dkt. No. 32). SO ORDERED.

 

 

 

New York, NY 10007

Re: Koestler v. Shkreli, No. 16-cv-7175 (AJN) AM \ ig

Dear Judge Nathan: soorvexen. 10/15/2020

ALISON J. NATHAN, U.S.DJ.

 

 

 

 

We represent the petitioner Dr. Thomas P. Koestler and write with respect to the Court’s
Order entered today (ECF # 35) directing service of our papers and a schedule for briefing our
application to compel judgment enforcement discovery.

The Court’s Order directed that we serve by Friday, October 16. We are serving today by
the means we proposed in the final paragraph of our proposed Order to Show Cause (ECF # 32;
copy enclosed) and will file our affidavit of service when we have completed the process.

Because today’s Order did not specifically reference the proposed Order to Show Cause
(or any other means of service), we write to clarify if any other means of service is expected by
the Court. (For the reasons stated in our supporting Memorandum (ECF # 33), pp. 16-17, we
believe the service we had proposed is sufficient and certain to give necessary notice to Mr.
Shkreli and the Kang Firm, but write now in the abundance of caution).

Respectfully submitted,

 
  

Richard J.J.

Encl.
By ECF

1700 BROADWAY 41ST FLOOR NEW YORK, NY 10019
TEL 212-757-0007 FAX 212-757-0469 WWW.SZSLAW.COM
